NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
STEPHEN W. GINGERY,
Petiti0n,er,
V.
DEPARTMENT OF THE TREASURY,
Respondent.
2012-3057 .
Petition for review of the Merit Systems Protecti0n
Board in consolidated case n0s. CH3330110126-I-1 and
CH3330110127-I-1.
ON MOTION
PER CURIAM.
0 R D E R
Stephen W. Gingery moves to reject the Merit Syste1n
Protection Board’s certified index and to withdraw his
motion to extend the filing deadline The Department of
the Treasury opposes his motion to reject the index and
takes no position on the filing dead1ine.

GINGERY V. TREASURY 2
Mr. Gingery argues that the index should be rejected
because it is missing critical documents The index,
however, includes documents from both underlying cases
before the MSPB, which the MSPB consolidated. lt
includes the documents that Mr. Gingery contends are
missing, except for discovery responses, which are not
typically included in the ir1dex. -
Mr. Gingery’s request to withdraw his motion for an
extension of time was predicated on filing al new index.
Because we deny his motion to reject the index, we also
deny his request to withdraw his motion for an extension
of time.
Acc0rdingly,
IT ls 0RDERED THAT:
va
(1) The motion to reject the certified index is denied.
(2) The motion to withdraw the motion for an exten-
sion of time to file Mr. Gingery’s opening brief is denied.
His brief is due no later than April 2, 2012.
FoR THE CoURT
mm 23 gm 131 ibm H0rba1y
Date J an Horbaly
Clerk
FlLED
U.S. COUHT 0F APPEALS FOH
ca Stephen  Gingery THEFEDEHAl.C\RCUlT
Devin A. Wolak, Esq. MAR 2-3 2012
324 JANHonBALv
titan